Citation Nr: 0515596	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-04-776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected urticaria, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel 


INTRODUCTION

The veteran had active duty service from November 1981 to 
February 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2003, a 
statement of the case was issued in February 2004, and a 
substantive appeal was received in February 2004.  The 
veteran testified at a Board hearing in May 2005.

In the August 2003 rating decision, the RO granted service 
connection for urticaria and assigned a noncompensable 
rating, effective June 2, 2003.  By rating decision in 
February 2004, the RO assigned a 10 percent rating, also 
effective from June 2, 2003. 


FINDING OF FACT

The veteran's service-connected urticaria is productive of 
recurrent episodes, but such episodes are not debilitating 
and the urticaria does not require intermittent systemic 
immunosuppressive therapy for control. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 10 percent for service-connected urticaria have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7825 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in June 2003.  Although the June 2003 
VCAA letter addressed the matter of service connection, since 
the issue in this case (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of service 
connection, another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  Moreover, since the June 2003 VCAA 
letter was prior to the August 2003 rating decision on 
appeal, the express requirements set out by the Court in 
Pelegrini have been satisfied.  

The June 2003 letter and February 2004 statement of the case 
when viewed together effectively informed the appellant of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that the above VA communication 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The record includes VA 
medical records dated in the 2000's as well as a report of a 
July 2003 VA examination and a written statement dated in 
March 2003 from a VA physician, Dr. Bell.  The appellant has 
not indicated nor is there any indication that there exists 
any pertinent outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected disability at issue is urticaria.  VA's 
Schedule for Rating Disabilities specifically provides for 
evaluation of this skin disorder.  Under the provisions of 
Diagnostic Code 7825, a 10 percent rating is warranted for 
recurrent episodes occurring at least four times during the 
past 12-month period, and ; responding to treatment with 
antihistamines or sympathomimetics.  The next higher rating 
of 30 percent is for application for recurrent debilitating 
episodes occurring at least four times during the past 12-
month period, and; requiring intermittent systemic 
immunosuppressive therapy for control.  

It is readily clear from a review of the medical records and 
the veteran's statements and testimony that his urticaria 
disability is productive of numerous episodes per year.  Some 
records refer to 30 such episodes.  However, it also appears 
from the medical evidence that the condition is effectively 
controlled by antihistamines.  Medical records routinely 
refer to hydroxyzine for management of the disorder.  It also 
appears from such records that the use of such medication is 
effective in controlling the condition if used appropriately 
at the first sign of a flare-up.  

However, the evidence does not show that the episodes are 
debilitating in nature.  The examiner who conducted the July 
2003 VA examination reported that there were no lesions, 
scarring, or disfigurement.  The examiner described the 
functional impairment as minimal.  There is also no medical 
evidence that the urticaria requires the use of intermittent 
systemic immunosuppressive therapy for control.  In other 
words, neither of the criteria for a 30 percent rating 
(debilitating episodes at least four times in the past year 
and the need for intermittent systemic immunosuppressive 
therapy for control) have been demonstrated.  A review of VA 
treatment records dated in the early 2003's also does not 
show that the criteria have been met.  The medical evidence 
is to the effect that there is no disfigurement, limitation 
of motion, limitation of function or such other 
symptomatology to warrant application of any other rating 
criteria for skin disability.  Moreover, the Board stresses 
that the Schedule for Rating Disabilities expressly provides 
for urticaria under Code 7825, and thus rating by conjectural 
analogies is to be avoided.  38 C.F.R. § 4.20.  The veteran 
has argued in his substantive appeal that the provisions of 
38 C.F.R. § 4.7 should be considered, but the Board is unable 
to find that the demonstrated disability picture more nearly 
approximates the criteria for assignment of the next higher 
rating of 30 percent under Code 7825. 

The Board also acknowledges the veteran's statements and 
testimony.  However, the regulatory criteria which the Board 
must follow in evaluating his urticaria do not permit 
assignment of a rating in excess of 10 percent based on the 
evidence.  Should the veteran's disability increase in 
severity in the future, he may always file a claim for an 
increased rating. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


